DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 and 35-36 in the reply filed on 7/26/2021 is acknowledged.
Claims 21-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2019, 7/15/2019, 8/26/2019, 11/7/2019, 1/27/2020, 5/1/2020, 5/1/2020, 9/22/2020, 10/30/2020, and 6/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-13, 15-20, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantino (US 2015/0200162).

a first die portion (one of 2002, [193]); 
first metal region (2030/2032/2034 for 2002, [201], [208]) electrically connected to the first die portion (2002, [193]); 
a second die portion (one of 2008, [193]) isolated from the first die portion (one of 2002, [193]); 
a second metal region (2030/2032/2034 for 2008, [201], [208]) electrically connected to the second die portion (one of 2008, [193]); 
a third metal region (2003, [196]) electrically isolated from the first (2030/2032/2034 for 2002, [201], [208]) and second (2030/2032/2034 for 2008, [201], [208]) metal regions; 
a third die portion (another of 2002, [193]) electrically isolated from the first (2030/2032/2034 for 2002, [201], [208]), second (2030/2032/2034 for 2008, [201], [208]) and third metal regions (2003, [196]), 
wherein the first metal region (2030/2032/2034 for 2002, [201], [208]), the second metal region (2030/2032/2034 for 2008, [201], [208]), and the third metal region (2003, [196]) provide a first isolated signal path from the first die portion (one of 2002, [193]) to the second die portion (one of 2008, [193]); and 
wherein the first metal region (2030/2032/2034 for 2002, [201], [208]), the second metal region (2030/2032/2034 for 2008, [201], [208]) and the third die portion (another of 2002, [193]) provide a second isolated signal path from the first die portion (one of 2002, [193]) 
Regarding claim 2, Constantino discloses the signal isolator according to claim 1 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the first die portion (one of 2002, [193]), the second die portion (one of 2008, [193]) and the third die portion (another of 2002, [193]) are formed in a first layer, wherein the third die portion (another of 2002, [193]) is electrically isolated from the first and second die portions ([203],  figures).
Regarding claim 4, Constantino discloses the signal isolator according to claim 1 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the third die portion (another of 2002, [193]) is separated from the first die portion (one of 2002, [193]) and the second die portion (one of 2008, [193]) by respective isolating trenches (figures).
Regarding claim 5, Constantino discloses the signal isolator according to claim 1 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, a layer of conductive material (material of 2003, [196]) deposited on a top of the third die portion (another of 2002, [193]).
Regarding claim 6, Constantino discloses the signal isolator according to claim 1 as described above.

Regarding claim 7, Constantino discloses the signal isolator according to claim 6 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, a third metal region (2003, [196]) is formed in a second metal layer (figures).
Regarding claim 8, Constantino discloses the signal isolator according to claim 1 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the first isolated signal path comprises a first capacitor (2014-1, [194]) capacitively coupled with a second capacitor (2014-2, [194]), wherein the first capacitor (2014-1, [194]) comprises the first metal region (2030/2032/2034 for 2002, [201], [208]) and the third metal region (2003, [196]), and the second capacitor (2014-2, [194]) comprises the third metal region (2003, [196]) and the second metal region (2030/2032/2034 for 2008, [201], [208]).
Regarding claim 10, Constantino discloses the signal isolator according to claim 1 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the third metal region (2003, [196]) overlaps with the first (2030/2032/2034 for 2002, [201], [208]) and second metal regions (2030/2032/2034 for 2008, [201], [208]).
Regarding claim 11, Constantino discloses the signal isolator according to claim 1 as described above.

Regarding claim 12, Constantino discloses, in at least figures 20A-20D, 22A-22C, and related text, a signal isolator, comprising: 
a first die portion (one of 2002, [193]); 
a first metal region (2030/2032/2034 for 2002, [201], [208]) electrically connected to the first die portion (2002, [193]); 
a second die portion (one of 2008, [193]) isolated from the first die portion (one of 2002, [193]); 
a second metal region (2030/2032/2034 for 2008, [201], [208]) electrically connected to the second die portion (one of 2008, [193]); 
a third metal region (2003, [196]) electrically isolated from the first (2030/2032/2034 for 2002, [201], [208]) and second (2030/2032/2034 for 2008, [201], [208]) metal regions; 
a third die portion (another of 2002, [193]) electrically isolated from the first (2030/2032/2034 for 2002, [201], [208]), second (2030/2032/2034 for 2008, [201], [208]) and third metal regions (2003, [196]); and 
a fourth die portion (another of 2008, [193]) electrically isolated from the first (2030/2032/2034 for 2002, [201], [208]), second (2030/2032/2034 for 2008, [201], [208]) and third metal regions (2003, [196]) and isolated from the third die portion (another of 2002, [193]), 

Regarding claim 13, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the first die portion (one of 2002, [193]), the second die portion (one of 2008, [193]), the third die portion (another of 2002, [193]), and the fourth die portion (another of 2008, [193]) are formed in a first layer, wherein the third die portion (another of 2002, [193]) is electrically isolated from the fourth die portion (another of 2008, [193]).
Regarding claim 15, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the third die portion (another of 2002, [193]) is separated from the first die portion (one of 2002, [193]) and the second die portion (one of 2008, [193]) by respective isolating trenches (figures).
Regarding claim 16, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the first (2030/2032/2034 for 2002, [201], [208]) and second metal regions (2030/2032/2034 for 2008, [201], [208]) are formed in a first metal layer (figures).

Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, a third metal region (2003, [196]) is formed in a second metal layer (figures).
Regarding claim 18, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the isolated signal path comprises a first capacitor (2014-1, [194]) capacitively coupled with a second capacitor (2014-2, [194]), wherein the first capacitor (2014-1, [194]) comprises the first metal region (2030/2032/2034 for 2002, [201], [208]) and the third metal region (2003, [196]), and the second capacitor (2014-2, [194]) comprises the third metal region (2003, [196]) and the second metal region (2030/2032/2034 for 2008, [201], [208]).
Regarding claim 19, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the third metal region (2003, [196]) overlaps with the first (2030/2032/2034 for 2002, [201], [208]) and second metal regions (2030/2032/2034 for 2008, [201], [208]).
Regarding claim 20, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the first isolated signal path (2014-1/2014-2, [194]) comprises a differential signal pair ([194], figures).

a first die portion (one of 2002, [193]); 
a first metal region (2030/2032/2034 for 2002, [201], [208]) electrically connected to the first die portion (2002, [193]); 
a second die portion (one of 2008, [193]) isolated from the first die portion (one of 2002, [193]); 
a second metal region (2030/2032/2034 for 2008, [201], [208]) electrically connected to the second die portion (one of 2008, [193]); 
a third die portion (another of 2002, [193]) electrically isolated from the first (2030/2032/2034 for 2002, [201], [208]) and second (2030/2032/2034 for 2008, [201], [208]); and 
a fourth die portion (another of 2008, [193]) electrically isolated from the first (2030/2032/2034 for 2002, [201], [208]) and second (2030/2032/2034 for 2008, [201], [208]) and isolated from the third die portion (another of 2002, [193]), 
wherein the first metal region (2030/2032/2034 for 2002, [201], [208]) and the second metal region (2030/2032/2034 for 2008, [201], [208]) provide an isolated signal path from the first die portion (one of 2002, [193]) to the second die portion (one of 2008, [193]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Constantino (US 2015/0200162) in view of Lee (US 2014/0253225).
Regarding claim 36, Constantino discloses the signal isolator according to claim 35 as described above.
Constantino does not explicitly disclose the first metal region comprises a first coil and the second metal region comprises a second coil, wherein the first and second coils are inductively coupled.
Lee teaches, in at least figures 1D-1E, and related text, the signal isolator comprising the first metal region (560, [50]) comprises a first coil and the second metal region (558, [50]) comprises a second coil, wherein the first and second coils are inductively coupled, for the purpose of providing power transfer between two different voltage domains that maintains isolation between the two different voltage domains while generating a regulated supply voltage to a device in one of those voltage domains ([5]).
Constantino and Lee are analogous art because they both are directed to signal isolator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Constantino with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Constantino to have the first metal region comprising a first coil and the second metal region .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 3 that recite “the first layer comprises an epitaxial layer” in combination with other elements of the base claims 1-2 and 3.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8, and 9 that recite “the third capacitor comprises the first metal region and the third die portion, and the fourth capacitor comprises the third die portion and the second metal region” in combination with other elements of the base claims 1, 8, and 9.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12-13 and 14 that recite “the first layer comprises an epitaxial layer” in combination with other elements of the base claims 12-13 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/TONG-HO KIM/Primary Examiner, Art Unit 2811